Citation Nr: 0119469	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  96-34 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
service-connected herniated L5-S1 disc (previously evaluated 
as muscular low back disability) reduced to 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to March 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In April 1996, the RO proposed to 
reduce the veteran's 40 percent rating for muscular back pain 
to 10 percent, and a rating decision in July 1996 reduced the 
rating, effective from October 1, 1996.  

The veteran testified at an RO hearing in October 1996.  
Subsequently, a November 1996 Hearing Officer's decision 
assigned a 20 percent rating for the veteran's muscular low 
back disability, effective from October 1, 1996.  A June 2000 
supplemental statement of the case recharacterized the 
veteran's disability as herniated L5-S1 disc.

On the VA Form 9 received in July 1996, the veteran wrote 
that his disability was not getting any better and that it 
was unrealistic to lower his rating from the current 40 
percent to 10 percent based on one yearly evaluation.  As 
such, notwithstanding the characterization of the issue as 
one of evaluation of the rating (statement of the case and 
supplemental statements of the case) or an "increased" 
evaluation (representative's brief), the only issue currently 
in appellate status before the Board is entitlement to 
"restoration" of a 40 percent rating for service-connected 
herniated L5-S1 disc, which had been reduced to 20 percent 
disabling.  See 38 U.S.C.A. § 7105(a) (West 1991) ("benefits 
sought on appeal must be clearly identified"); see also 
38 C.F.R. § 20.202 (2000) (substantive appeal must contain 
the necessary information, and must identify the issue or 
issues being appealed).  A claim arising from an action of 
the RO reducing the rating of a service-connected disability 
for compensation purposes is a claim for restoration of the 
prior rating, not a claim for an increased rating.  See 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  



REMAND

During the pendency of the veteran's appeal, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The service medical records and treatment reports 
requested below are in part to comply with this provision.

The record contains a July 1994 Transfer of Service Medical 
Records, which indicates that VA received the veteran's 
service medical records and associated them with the claims 
file.  However, no service medical records are associated 
with the claims file, although previous rating decisions also 
appear to indicate that the RO relied on service medical 
records in its possession when making its decision.  In cases 
where the level of disability is at issue, service medical 
records are often relevant, and the VA's duty to assist often 
includes obtaining such records. Murcincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Moreover, given the potential 
importance of the veteran's service medical records, it is 
the judgment of the Board that there should be an additional 
VA attempt to locate and associate the records with the 
claims file, and the veteran should be given another 
opportunity to submit other evidence.  See Hayre v. West, 188 
F.3d 1327, 1331-32 (Fed. Cir. 1999); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000).

Since the veteran indicated that he has received both non-VA 
and VA treatment for his back disorder, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA records are constructively part of 
the record which must be considered); Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to locate and 
associate the veteran's service medical 
records with the claims file.  If the 
records are not found then the RO should 
complete the development of the evidence 
with regard to missing service medical 
records in accordance with the provisions 
of the VA Adjudication Procedure Manual, 
M21-1, Part III, paragraphs 4.23, 4.25, 
and 4.29, including having the veteran 
fill out a complete NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disorder since January 1998.  After 
securing the necessary releases, the RO 
should obtain any pertinent medical 
reports not already of record and 
associate them with the claims file.

3.  After completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  
Thereafter, the RO should readjudicate 
the claim for restoration of the 40 
percent rating for the veteran's service-
connected low back disorder.  If the 
benefit sought is denied, the veteran and 
his representative should then be 
furnished an appropriate supplemental 
statement of the case, which addresses 
all additional evidence, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purpose of this remand is to ensure an adequate medical 
record is available for appellate review.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant and 
his representative have the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




